OPINION — AG — QUESTION: MAY THE CITY OF WILBURTON, OKLAHOMA, MAKE A LOAN TO THE LATIMER COUNTY HOSPITAL, THAT WAS RECENTLY COMPLETED, FROM THE FUNDS THAT WERE APPROPRIATED TO THE CITY AS SET FORTH IN 37 O.S.H. 563, COMMONLY REFERRED TO AS THE ALCOHOLIC BEVERAGE CONTROL FUND ? THIS LOAN WOULD BE REPAID BY THE HOSPITAL BOARD AS SOON AS SUFFICIENT REVENUE HAS BEEN OBTAINED BY THEM. I HAVE ADVISED THE MAYOR THAT THERE IS NO STATUTE PERMITTING ONE MUNICIPALITY TO LOAN FUNDS OF THIS NATURE TO ANOTHER MUNICIPALITY. — NEGATIVE CITE: ARTICLE X, SECTION 17 (FRED HANSEN)